Citation Nr: 0030214	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1986, and from June 1989 to July 1991.

This matter came before the Board of Veterans" Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA), San Diego, California, 
Regional Office (RO), denying, in pertinent part, service 
connection for right knee pain.  The Board previously 
remanded this case to the RO for further development in July 
1996.  The case is now again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The evidence is insufficient to establish that a chronic 
right knee disorder was present during service.

3.  The veteran has no current medically diagnosed right knee 
disability.

4.  Any episode of right knee pain which was present during 
service was acute and transitory and did not result in 
residual disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran contends that service 
connection is warranted for a right knee disorder.  He 
alleges that he was treated for right knee pain prior to his 
discharge from service in 1991, and has continued to suffer 
with right knee pain ever since.  

Review of the veteran's service medical records revealed no 
evidence of any right knee disorder during his first period 
of service.  During the second period of service, the veteran 
was seen in May 1991, for complaint of bilateral knee pain; 
the assessment was possible overuse syndrome.  X-rays in June 
1991 showed swelling of the left suprapatellar bursa 
consistent with synovial fluid..  An orthopedic clinic note, 
dated July 1991, noted as assessment of bilateral knee pain.  
The service discharge examination report, dated July 1991, 
indicated normal lower extremities, with no knee disability 
or disorder noted.  However, on the "report of medical 
history", completed that same date, "CMP" (chondromalacia 
patella) was noted.

VA treatment records dated in September and October 1991, 
show complaint and treatment primarily of the left knee, with 
only one notation on October 28, 1991, reflecting complaint 
of bilateral knee pain.  X-rays were noted to be negative.  
In January 1992 the assessment was classic chondromalacia 
patella ("CMP").  The veteran was diagnosed and treated in 
March 1992 for bilateral patellar tendonitis.  In April he 
complained of bilateral knee pain; however, clinical 
examination was normal and x-rays of the knees were negative.  
In July 1992, he had very mild bilateral tenderness; the 
diagnosis remained bilateral patellar tendonitis.  In October 
1992, he was again seen for bilateral patellar tendonitis.  
In November 1992, the veteran was seen for follow up.  VA 
outpatient treatment records, dated from January to August 
1993, reflected no treatment for any knee disorder or 
disability.

The veteran testified at a personal hearing held in November 
1993 at the RO, that his bilateral knee pain had begun during 
his second period of active duty.  He had not received any 
medical treatment for this condition during the past six 
months; however, he did continue to take ibuprofen.  

By rating decision dated January 1994, the RO granted service 
connection for chondromalacia, left knee, based on the in-
service diagnosis of chondromalacia and objective findings as 
to the left knee both prior to discharge and thereafter.  

In July 1996, the Board remanded this case to afford the 
veteran an orthopedic examination of the right knee to 
determine the extent and etiology of any right knee 
disability.  A private orthopedic surgeon, under contract 
with the VA, examined the veteran's right knee in February 
1999.  On examination, the veteran was noted to complain of 
swelling and pain in the anterior aspect of the right knee 
which occurred on a once-a-week basis.  He denied symptoms of 
heat, redness, giving way, locking, weakness, or 
fatigability.  With regard to medical treatment, the veteran 
stated he had not seen a doctor for his right knee in the 
past five or six years.  Over the past several years the pain 
had actually improved.  He did self-treat occasionally with a 
cold pack and Motrin.  On physical examination, the veteran 
walked with a normal-appearing gait.  He could heel and toe 
walk with normal-appearing muscle power.  Right knee range of 
motion was full with no evidence of pain, fatigue, weakness, 
or lack of endurance on motion of the joint.  He had full 
quadriceps and hamstring strength.  There was no effusion.  
There was some very mild tenderness to patellar compression; 
otherwise, the clinical examination was completely negative.  
X-rays of the right knee were normal.  With regard to 
diagnosis, the examining physician stated that "[t]he 
veteran does not have any right knee disability at the 
present time."  The physician further elaborated that the 
veteran's condition of mild anterior knee pain was not 
considered a disability and was not related to his prior 
military service.  It was his medical opinion "that the 
etiology is considered idiopathic.  It may relate to the 
patient's running activities in which he participated as a 
youth.  Anterior knee pain is well known to occur on an 
idiopathic basis without any known inciting injuries or 
cause."

The Board finds, based on the evidence of record, that 
service connection is not warranted for a right knee 
disorder.  Although the veteran did complain of bilateral 
knee pain in service, the evidence does not support a finding 
of a chronic right knee disorder during service.  Upon review 
of the VA treatment records immediately following service, 
dated in 1991 and 1992, it would appear that the veteran was 
seen primarily for complaints as to the left knee (for which 
he has been awarded service connection).  There is no medical 
evidence of any right knee problem from 1993 to the present 
and the veteran has admitted that he has not sought any 
medical treatment for the right knee in over five years.  
Furthermore, on recent VA contract orthopedic examination, 
the veteran was found to have no right knee disability which 
could be medically related to his prior service.  Rather the 
examination was essentially normal with only subjective 
complaints of occasional pain which was found to be 
idiopathic in nature.  Thus, the Board finds that the 
evidence fails to show current right knee disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."); See also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Thus, the Board concludes that 
the preponderance of the evidence is clearly against this 
claim.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran has a current right knee disability which was 
incurred in service.  Clearly, the preponderance of the 
evidence is against the claim.

Thus, the Board concludes that the veteran's claim for 
service connection for a right knee disorder must be denied.


ORDER

Service connection for a right knee disorder is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


